DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/05/2020 was filed on or after the effective filing date of the instant application on 07/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions

Applicant’s election without traverse of Group I invention claims 34-41; Applicant cancelled claims 42-53 and added new claims 54-65 in the reply filed on 12/10/2021 are acknowledged.

Status of Claims

Claims 1-33 and 42-53 have been cancelled.
Claims 54-65 have been newly added.
Claims 34-41 and 54-65 are pending.

Claim Objections

Claims 39-40 and 54-59 are objected to because of the following informalities:  
Claim 39 recites “the second” at line 2 which appears to be a typo. It should be amended to --“the second data”-- to be consistent.
Claim 54 recites “the second” at line 8 which appears to be a typo. It should be amended to --“the second data”-- to be consistent.
Other dependent claims are objected the same.
In the current set of claims, indicating claims 42-53 (New) which appears to be a typo. It should be amended to 42-53 (Canceled).
	Appropriate corrections are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 40 recites the limitation of “the data” at line 2, which renders the claim indefinite. Because there are two different claimed features of "first data” and of “second data” as earlier in the claim 34. It is unclear that the limitation “the data” in claim 40 is referred to which one.
Claim 57 recites limitations of “the identification” and “the at least one” at line 3 and limitation of “the digital secondary content” at line 4. 
	There is insufficient antecedent basis for these limitations in the claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-35 and 54-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,721,504. Although the claims at issue are not identical, they are not patentably distinct from each other because:

The claims differ in scope since the instant application claims 34 and 54 are broader in every aspect than the patent claim 7 and is therefore an obvious variant thereof. 
Claims 34 and 54 of the instant application is anticipated by the patent claim 7 in that claim 7 of the patent contains all the limitations of claims 34 and 54 of the instant application. Claims 34 and 54 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claims 35 and 55 correspond to the patent claim 7.

Claims 60-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,854,280. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 60, the instant application claim 60 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 60 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 60 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 60 of the instant application. Claim 60 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 34-41, 54-55, 58, 60 and 64-65 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morishita (US 2007/0150919).
Regarding claim 34, Morishita discloses a computerized method of providing one or more content rendering functions to a computerized user device within a content distribution network, the computerized method comprising:
causing provision of digital content to the computerized user device via the content distribution network, the digital content encoded with first data characterizing at least one attribute of the digital content (¶ [0047]-[0048] and ¶ [0067]-[0068] for providing digital content to a reproducing device via digital broadcasting network, the digital content encoded with various kinds of data identifying the digital content);
receiving second data via the content distribution network, the second data determined based at least in part on the first data characterizing at least one attribute of the digital content (¶ [0067]-[0068], ¶ [0071]-[0072], ¶ [0084]-[0085] and ¶ [0090]-[0093] for receiving CM information associated with identifier of main part content); and


Regarding claim 35, Morishita discloses the computerized method as discussed in the rejection of claim 34. Morishita further discloses wherein the utilizing of at least the second data comprises identifying data relating to one or more user profiles, the one or more user profiles (i) based at least in part on prior-to-then user activity associated with the computerized user device or a user thereof, and (ii) comprising information utilized for the modifying (¶ [0010], ¶ [0021]-[0024] and ¶ [0060]-[0061]).

Regarding claim 36, Morishita discloses the computerized method as discussed in the rejection of claim 35. Morishita further discloses wherein the modifying comprises disabling at least one control function so as to enforce viewing of the digital content at the computerized user device (¶ [0084]-[0085] and ¶ [0090]-[0093]).

Regarding claim 37, Morishita discloses the computerized method as discussed in the rejection of claim 34. Morishita further discloses wherein the utilizing of at least the second data comprises:
identifying data relating to prior-to-then user activity associated with second digital content, the second digital content comprising a prescribed relationship with the 

Regarding claim 38, Morishita discloses the computerized method as discussed in the rejection of claim 37. Morishita further discloses wherein the determining that the digital content and the second digital content are different in the at least one aspect is based at least on evaluating data relating to each of the digital content and the second digital content, with respect to at least one of (a) timestamp, (b) version information, (c) advertiser, or (d) the particular product or service (Figures 6 and 14; ¶ [0048] and ¶ [0068]).

Regarding claim 39, Morishita discloses the computerized method as discussed in the rejection of claim 34. Morishita further discloses wherein the receiving of the second data comprises receiving the second from one or more computerized devices which are both (i) different than the computerized user device, and (ii) associated with a user of the computerized user device (Figure 1, 10 and 17).



Regarding claim 41, Morishita discloses the computerized method as discussed in the rejection of claim 34. Morishita further discloses wherein: the receiving of the second data comprises receiving data relating to prior user activity associated with second digital content, the second digital content comprising a longer playing time than the digital content; and the modifying comprises disabling at least one rendering or control function; and wherein the prior user activity comprises a prior invocation of a fast forward function or a skip function (¶ [0010], ¶ [0055]-[0051] and ¶ [0080]-[0087]).

Regarding claim 54, Morishita discloses computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a processing apparatus, cause a computerized apparatus to: 

receive second data via the content delivery network, the second indicating at least a partial rendering of the encoded digitally rendered content by the computerized client device, the first data being used in determining at least partial rendering (Figures 6 and 14; ¶ [0051]-[0055] and ¶ [0071]-[0074] for receiving CM information associated with identifier of main part content and including CM identifiers and viewing history flags indicating main part content and CM viewed or unviewed); and 
cause a modification, via utilization of at least the second data, an operation, by at least one of the computerized client device or another computerized client device associated therewith, of at least one of (i) a computerized rendering function or (ii) a computerized control function, for the digitally rendered content (¶ [0080]-[0085] and ¶ [0090]-[0093] for enabling or disabling CM skip function of the reproducing device using CM information comprising viewing history flag or content viewing condition).

Regarding claim 55, Morishita discloses the apparatus as discussed in the rejection of claim 54. Morishita further discloses the digitally rendered content comprises digitally rendered secondary content; and the modification of the operation comprises enablement of the computerized client device to perform at least one trick 

Regarding claim 58, Morishita discloses the apparatus as discussed in the rejection of claim 54. Morishita further discloses wherein the operation, by the at least one of the computerized client device or the another computerized client device associated therewith, of the at least one of (i) the computerized rendering function or (ii) the computerized control function, for the digitally rendered content comprises at least one of (i) a fast forward function, or (ii) a skip function with respect to digital advertising content (¶ [0080]-[0085] and ¶ [0090]-[0093]).

Regarding claim 60, Morishita discloses computerized network apparatus configured for causation of one or more digital content control functions, the computerized network apparatus comprising: processor apparatus; network interface apparatus in data communication with the processor apparatus; and storage apparatus in data communication with the processor apparatus, the storage apparatus comprising at least one computer program configured to, when executed on the processor apparatus, cause the computerized network apparatus (Figures 1 and 17) to:
receive data representative of a request to access digitally rendered primary content via a content delivery network, the request originating from a computerized client device (¶ [0047]-[0048] and ¶ [0051]-[0055] for receiving a request for a content from a reproducing device 23);

cause a modification of an operation, of at least one of (i) a computerized rendering function or (ii) a computerized control function, as part of the access to the digitally rendered primary content, by the computerized client device (¶ [0080]-[0085] and ¶ [0090]-[0093] for enabling or disabling CM skip function of the reproducing device using CM information comprising viewing history flag or content viewing condition).

Regarding claim 64, Morishita discloses the apparatus as discussed in the rejection of claim 60. Morishita further discloses wherein the modification of the operation of the at least one of (i) the computerized rendering function or (ii) the computerized control function, as part of the access to the digitally rendered primary content, comprises disablement of at least one option to adjust a playback speed of the digitally rendered secondary content (¶ [0082 and ¶ [0090]).

	Regarding claim 65, Morishita discloses the apparatus as discussed in the rejection of claim 60. Morishita further discloses the determination comprises a determination that the digitally rendered secondary content associated with the digitally rendered primary content has been at least partially rendered by at least the a) .

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morishita (US 2007/0150919) in view of Krikorian et al (US 2012/0011269).
Regarding claim 56, Morishita discloses the apparatus as discussed in the rejection of claim 55. Morishita further discloses based at least on receipt of data representative of a request for the at least one trick mode function, cause skipping a video portion of the digitally rendered secondary content (¶ [0010], ¶ [0055]-[0051] and ¶ [0080]-[0087]), but is silent about causing (i) adjustment of a frame rate of a video portion of the digitally rendered secondary content, (ii) adjustment of an audio portion of 
Krikorian discloses (i) adjustment of a frame rate of a video portion of the digitally rendered secondary content, (ii) adjustment of an audio portion of the digitally rendered secondary content, and (iii) cause the adjusted audio and video portions to be delivered to the at least one of the computerized client device or the another computerized client device associated (¶ [0035]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Morishita system with the teaching of Krikorian, so to provide an alternative way of processing content to be delivered in trick mode.

Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morishita (US 2007/0150919) in view of Rothschild et al (US 8881190).
Regarding claim 57, Morishita discloses the apparatus as discussed in the rejection of claim 54. Morishita further discloses the second data comprises data configured to enable at least the identification of the at least one instance of the digital secondary content (¶ [0067]-[0068], ¶ [0071]-[0072], ¶ [0084]-[0085] and ¶ [0090]-[0093] for CM information includes identifiers of commercials). Morishita discloses enable data communication with a database, the database comprising a plurality of data stored thereon; and the modification, via the utilization of at least the second data, of the operation comprises, based at least in part on identification of the data indicate of the at 
Morishita is silent about data indicative of watermark and based at least in part on identification of a bit-wise match of the data indicate of the watermark with the at least one instance of the digital secondary content, cause enablement of one or more digital content rendering.
Rothschild discloses data indicative of watermark and based at least in part on identification of a bit-wise match of the data indicate of the watermark with the at least one instance of the digital secondary content, cause enablement of one or more digital content rendering (Col 5 lines 17-63; Col 7 lines 5-30; Col 8 lines 1-33 and Col 11 line 38 through Col 9 line 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Morishita system with the teaching of Rothschild, so to provide an alternative way of providing embedded data to be extracted and processed to identify content to be displayed as a matter of designed choices.

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morishita (US 2007/0150919) in view of Robbin et al (US 2012/0310762).
Regarding claim 59, Morishita discloses the apparatus as discussed in the rejection of claim 54. Morishita further discloses the operation, by the at least one of the computerized client device or the another computerized client device associated 
Robbin discloses cloud-based storage location for subsequent viewing in order to render digital primary content (Figures 7-9 and ¶ [0008]-[0009]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Morishita system with the teaching of Robbin, so to enhance content storage capability of system.

Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morishita (US 2007/0150919) in view of Mears et al (US 2005/0144632).
Regarding claim 63, Morishita discloses the apparatus as discussed in the rejection of claim 60. Morishita further discloses the determination comprises receipt of data indicative that the digitally rendered secondary content has been at least partially rendered by the computerized client device (¶ [0010], ¶ [0051]-[0055] and ¶ [0071]-[0074]), but is silent about the another computerized client device (i) being in range of a wireless node in data communication with the computerized client device, and (ii) receiving a download of the digitally rendered secondary content.
Mears discloses the data indicative that the digitally rendered secondary content has been at least partially rendered by the another computerized client device is based 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Morishita system with the teaching of Mears, so to enhance system with capability of exchanging data between a plurality of devices within range to improve user convenience.

Allowable Subject Matter

Claims 61-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421